Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J., at plea; Curci, J., at sentence), rendered February 8, 1989, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial (Douglass, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the hearing court’s denial of his motion to suppress physical evidence seized from his person and from the vehicle in which he was a passenger incident to his lawful arrest is without merit (see, People v Foster, 173 AD2d 841 [decided herewith]). Thompson, J. P., Brown, Eiber and O’Brien, JJ., concur.